UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     JILL BRAXTON,                                   DOCKET NUMBER
                         Appellant,                  CH-0752-11-0318-B-2

                  v.

     DEPARTMENT OF THE TREASURY,                     DATE: January 22, 2015
                 Agency.



             THIS FINAL ORDER IS NONPRECEDENTIAL 1

           Jill Braxton, Farmington Hills, Michigan, pro se.

           Jill B. Lubetsky, Esquire, Chicago, Illinois, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                              Anne M. Wagner, Vice Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     dismissed the appeal for failure to prosecute. For the reasons set forth below, the
     appellant’s petition for review is DISMISSED as untimely filed without good
     cause shown. 5 C.F.R. § 1201.114(e), (g).

     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                      2

                                      BACKGROUND
¶2         Effective October 17, 2010, the agency removed the appellant, a GS-5
     Information Technology employee with 30 years of federal service, for failure to
     follow managerial directives, engaging in inappropriate, unprofessional, and/or
     disrespectful conduct, and failure to comply with security procedures.         See
     Braxton v. Department of the Treasury, 119 M.S.P.R. 157, ¶ 2 (2013).           The
     appellant appealed the agency’s action, and the administrative judge dismissed
     the appeal as untimely filed. Id., ¶ 4. On petition for review, the Board found
     that it could not determine from the medical evidence submitted whether the
     employee’s mental condition affected her ability to timely file her appeal or
     whether she exercised due diligence in filing the appeal after she first became
     aware of her right to do so, i.e., whether she established good cause for the
     untimely filing of her appeal. Id., ¶ 9. The Board found that the appellant was
     entitled to a timeliness hearing and remanded the appeal. 2 Id., ¶¶ 11-12.
¶3         On remand, the administrative judge issued an order setting a date for a
     prehearing conference and providing the opportunity for prehearing submissions
     on the timeliness issue. Remand Appeal File (RAF), Tab 2. The appellant failed
     to appear for the prehearing conference or the hearing and, after the appellant
     failed to appear for the hearing, the administrative judge provided the appellant 5
     days to show good cause why the appeal should not be dismissed. RAF, Tabs 5,
     14.   The administrative judge found that the appellant’s response to the show
     cause order, that she was awaiting further information in regard to representation,
     was insufficient to show good cause for her repeated failures to comply with
     Board orders.     RAF, Tab 16, Remand Initial Decision (RID) at 4.             The
     administrative judge found that the appellant had demonstrated bad faith and a
     failure to prosecute that justified dismissing her appeal. RID at 4. The remand

     2
       The record on remand reflects that the Office of Personnel Management granted the
     appellant’s application for disability retirement on April 16, 2012. Remand Appeal
     File, Tab 5.
                                                                                         3

     initial decision informed the appellant that it would become final on
     September 18, 2013, unless a petition for review was filed by that date. RID at 5.
¶4        The appellant filed a petition for review of the RID on August 6, 2014.
     Remand Petition for Review (RPFR) File, Tabs 1-4.            Thus, the appellant’s
     petition for review was untimely filed by more than 10 months. The Clerk of the
     Board issued an acknowledgment letter affording the appellant an opportunity to
     submit a motion to accept the filing as timely, and/or to waive the time limit for
     good cause, and enclosed a “Motion to Accept Filing as Timely or to Waive Time
     Limit” form.    RPFR File, Tab 5.      The acknowledgment letter informed the
     appellant that a motion must be postmarked if mailed or sent by facsimile on or
     before August 21, 2014. Id. The appellant filed a timely response in which she
     stated “I plead the Fifth Amendment.” RPFR File, Tab 7. Subsequently, the
     appellant filed what appears to be a reply to the agency’s response to the petition
     for review in which she states, among other things, that she “refuse[s] to
     participate in the MSPB process any further.” RPFR File, Tab 12 at 4.

                        DISCUSSION OF ARGUMENTS ON REVIEW
¶5        To be timely, a petition for review must be filed within 35 days of the date
     of the initial decision’s issuance or, if the decision was received more than 5 days
     after the date of issuance, within 30 days after receipt. 5 C.F.R. § 1201.114(e).
     Here, the appellant has not alleged that the initial decision was received more
     than 5 days after the date of issuance. Accordingly, as noted, the appellant had
     until September 18, 2013,     the   35th   day following    the   issuance   of   the
     August 14, 2013 remand initial decision, to file a petition for review.           The
     appellant’s August 6, 2014 petition for review was untimely filed by more than
     10 months.
¶6        The Board will waive its filing deadline only upon a showing of good cause
     for the delay in filing. 5 C.F.R. § 1201.114(g). To establish good cause for an
     untimely filing, a party must show that she exercised due diligence or ordinary
                                                                                      4

     prudence under the particular circumstances of the case. Alonzo v. Department of
     the Air Force, 4 M.S.P.R. 180, 184 (1980). To determine whether an appellant
     has shown good cause, the Board will consider the length of the delay, the
     reasonableness of her excuse and her showing of due diligence, whether she is
     proceeding pro se, and whether she has presented evidence of the existence of
     circumstances beyond her control that affected her ability to comply with the time
     limits or of unavoidable casualty or misfortune which similarly shows a causal
     relationship to her inability to timely file her petition. Moorman v. Department of
     the Army, 68 M.S.P.R. 60, 62–63 (1995), aff’d, 79 F.3d 1167 (Fed. Cir. 1996)
     (Table).
¶7        We find that the appellant has failed to show good cause for a waiver of the
     filing deadline. Although the appellant is pro se, her delay in filing is lengthy.
     See Gerald v. Department of the Treasury, 114 M.S.P.R. 504, ¶ 7 (2010).
     Further, because no criminal prosecution formed the basis of her removal, her
     excuse, pleading the Fifth Amendment, does not appear to be reasonably related
     to her delay in filing.    On petition for review, the appellant filed a blank
     designation of representative form. RPFR File, Tab 9. To the extent that it may
     be inferred from this submission that the appellant was unable to locate counsel,
     the Board has held that a party’s inability to obtain counsel does not establish
     good cause for an untimely filing.        See Depierro v. U.S. Postal Service,
     54 M.S.P.R. 251, 253 (1992).      Additionally, the appellant has presented no
     evidence or argument to show that she exercised due diligence in filing her
     petition, and none of the arguments and assertions made by the appellant in her
     “Motion to Accept Filing as Timely or to Waive Time Limit” form suggest the
     existence of circumstances beyond her control that affected her ability to timely
     file her petition. See Wyeroski v. Department of Transportation, 106 M.S.P.R. 7,
     ¶ 7, aff’d, 253 F. App’x 950 (Fed. Cir. 2007). The appellant does not allege that
     she was delayed in filing her petition for review due to mental health issues. See
     Lacy v. Department of the Navy, 78 M.S.P.R. 434, 437 (1998) (to establish that an
                                                                                       5

     untimely filing was the result of an illness, the party must: (1) identify the time
     period during which she suffered from the illness; (2) submit medical evidence
     showing that she suffered from the alleged illness during that time period; and
     (3) explain how the illness prevented her from timely filing his appeal or a
     request for an extension of time).
¶8        Accordingly, we dismiss the petition for review as untimely filed. This is
     the final decision of the Merit Systems Protection Board regarding the timeliness
     of the petition for review. The initial decision remains the final decision of the
     Board, dismissing the appeal for failure to prosecute.

                     NOTICE TO THE APPELLANT REGARDING
                        YOUR FURTHER REVIEW RIGHTS
           You have the right to request review of this final decision by the
     United States Court of Appeals for the Federal Circuit. You must submit your
     request to the court at the following address:
                               United States Court of Appeals
                                   for the Federal Circuit
                                 717 Madison Place, N.W.
                                  Washington, DC 20439

     The court must receive your request for review no later than 60 calendar days
     after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec. 27,
     2012). If you choose to file, be very careful to file on time. The court has held
     that normally it does not have the authority to waive this statutory deadline and
     that filings that do not comply with the deadline must be dismissed. See Pinat v.
     Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
           If you need further information about your right to appeal this decision to
     court, you should refer to the federal law that gives you this right. It is found in
     Title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
     Dec. 27, 2012).     You may read this law as well as other sections of the
     United States Code, at our website, http://www.mspb.gov/appeals/uscode.htm.
                                                                                6

Additional information is available at the court's website, www.cafc.uscourts.gov.
Of particular relevance is the court's "Guide for Pro Se Petitioners and
Appellants," which is contained within the court's Rules of Practice, and Forms 5,
6, and 11.
      If you are interested in securing pro bono representation for your court
appeal, you may visit our website at http://www.mspb.gov/probono for a list of
attorneys who have expressed interest in providing pro bono representation for
Merit Systems Protection Board appellants before the court. The Merit Systems
Protection Board neither endorses the services provided by any attorney nor
warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                            ______________________________
                                          William D. Spencer
                                          Clerk of the Board
Washington, D.C.